DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to the above application filed on 16 February 2022.  Claims 27-46 are examined.
This application is a CON of 15/522,854 04/28/2017 PAT 11280215.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 42 is objected to because of the following informalities:  
Regarding Claim 42:
The recitation “cooling the second substrate to define a cooling surface” (l. 7) is believed to be in error for – cooling the first substrate to define a cooling surface –.
Appropriate correction is required. 

Double Patenting






The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-28, 30-36, and 38-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim s of U.S. Patent No. 11,280,215. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 27-28, 31, 33-36, and 38-41 of this instant application is anticipated by claims 1, 2, 4, 7-12, 15, and 22-24 of U.S. Patent No. 11,280,215 since the referenced U.S. Patent No. 11,280,215 and the instant application are claiming common subject matter and are filed by a common applicant (35 U.S.C. 118).   Details of claims are listed below:


Instant Application
17673426
Patent
11,280,215
27. (New) An engine component assembly, comprising:
a first substrate having a hot surface in thermal communication with a hot combustion gas flow and a cooling surface, with the cooling surface being different than the hot surface;
a second substrate having a first surface in fluid communication with a cooling fluid supply and a second surface, different from the first surface, facing and spaced from the cooling surface to define at least one interior cavity;
at least one cavity provided within the first substrate defining a cavity surface where at least a portion of the cavity surface is directly opposite the second surface;
at least one cooling aperture extending through the second substrate from the first surface to the second surface, and defining a streamline along which a cooling fluid passes from the cooling fluid supply to the at least one interior cavity, where the at least one aperture is located directly opposite the cooling surface and unaligned with the at least one cavity.

1. An engine component assembly, comprising: 
a first engine component having a hot surface in thermal communication with a hot combustion gas flow and a cooling surface, with the cooling surface being different than the hot surface; 
a second engine component having a first surface in fluid communication with a cooling fluid flow and a second surface, different from the first surface, parallel to and spaced from the cooling surface and defining a space between the second surface and the cooling surface of the first engine component; 
at least one cooling aperture extending through the second engine component from the first surface to the second surface and defining a cooling fluid flow path along a cooling fluid streamline; 
and at least one cavity provided in the cooling surface and defining a cavity surface; wherein the at least one cooling aperture is arranged such that the cooling fluid streamline extends at a non-orthogonal angle relative to the cooling surface and towards the at least one cavity.
8. (New) The engine component assembly of claim 27 wherein the at least one cooling aperture and the at least one cavity are arranged such that the cooling fluid contacts the cavity surface.
2. The engine component assembly of claim 1 wherein the at least one cooling aperture and the at least one cavity are arranged such that the cooling fluid streamline contacts the cavity surface.
30. (New) The engine component assembly of claim 27 further comprising a line spaced from the cavity surface extending from and parallel to the cooling surface, wherein the streamline and the line form a non-orthogonal angle.

31. (New) The engine component assembly of claim 30 wherein the non-orthogonal angle is an acute angle.
4. The engine component assembly of claim 1 wherein the non-orthogonal angle is an acute angle.
32. (New) The engine component assembly of claim 27 wherein the at least one cavity comprises a plurality of cavities.
7. The engine component assembly of claim 1 wherein the at least one cavity comprises a plurality of cavities.
33. (New) The engine component assembly of claim 32 wherein the plurality of cavities is arranged in a predetermined configuration.
8. The engine component assembly of claim 7 wherein the plurality of cavities is arranged in a predetermined configuration.
34. (New) The engine component assembly of claim 32 wherein the at least one cooling aperture comprises at least one cooling aperture for each of the plurality of cavities.
9. The engine component assembly of claim 7 wherein the at least one cooling aperture comprises at least one cooling aperture for each of the plurality of cavities.
35. (New) The engine component assembly of claim 27 wherein the at least one cavity comprises a dimple or a channel.
10. The engine component assembly of claim 1 wherein the at least one cavity comprises a dimple or a channel.

 

36. (New) The engine component assembly of claim 27 wherein the at least one cavity has a leading edge and a trailing edge relative to a flow of the cooling fluid in the at least one interior cavity and a cooling feature is provided at or by the trailing edge.
11. The engine component assembly of claim 1 wherein the at least one cavity has a leading edge and a trailing edge relative to the cooling fluid flow path.
12. The engine component assembly of claim 11 further comprising a cooling feature provided at or by the trailing edge.
38. (New) The engine component assembly of claim 36 wherein the cooling feature has a leading edge and a trailing edge relative to the flow of the cooling fluid, and the cooling feature leading edge forms a transition with the at least one cavity.
15. The engine component assembly of claim 12 wherein the cooling feature has a leading edge and a trailing edge relative to the cooling fluid flow path, and the cooling feature leading edge forms a transition with the at least one cavity.
39. (New) The engine component assembly of claim 27 wherein the at least one cooling aperture is defined by a louver in the second substrate.
22. The engine component assembly of claim 1, wherein the at least one cooling aperture is defined by a louver in the second engine component.
40. (New) The engine component assembly of claim 27 wherein the first substrate defines a first engine component, the first engine component being at least one of a nozzle, a vane, a blade, a shroud, a combustor liner, or a combustor deflector.
23. The engine component assembly of claim 1 wherein the first engine component comprises at least one of a nozzle, a vane, a blade, a shroud, a combustor liner, or a combustor deflector.
41. (New) The engine component assembly of claim 40 wherein the second substrate comprises a wall located within an interior of the first engine component.
24. The engine component assembly of claim 1 wherein the second engine component comprises a wall located within an interior of the first engine component.


Table 1

Claim Rejections - 35 USC § 103








In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27-38 and 40-45 are rejected under 35 U.S.C. 103 as being unpatentable over by Okita 2014/0290257 in view of Shchukin 2015/0003975, Bronson 2011/0023495, and further in view of Schilp 2015/002049.
Regarding Claim 27, Okita teaches an engine component assembly 1, comprising:
a first substrate 2 having a hot surface [A] in thermal communication with a hot combustion gas flow and a cooling surface [B], with the cooling surface [B] being different than the hot surface [A] ([0037; 0072-0075]; Annotated Fig. 1A, below.  Okita teaches (in [0072-0075]) that the first and second substrates 2, 3, respectively can be part of the turbine blade or a combustor liner.  Therefore first substrate 2 of Okita is interpreted as being part of the combustor liner or a turbine blade where the hot surface [A] is in thermal communication with a hot combustion gas flow as claimed.);
a second substrate 3 having a first surface [C] in fluid communication with a cooling fluid supply (implicit - source where flow G is flowing from) and a second surface [D], different from the first surface [C], facing and spaced from the cooling surface [B] to define at least one interior cavity (space seen in Fig. 1A between the first and second substrates 2, 3) ([0037-0038]; Annotated Fig. 1A, below);
at least one cooling aperture 4 extending through the second substrate 3 from the first surface [C] to the second surface [D], and defining a streamline (seen in Fig. 1A) along which a cooling fluid (seen in Fig. 1A as arrow G) passes from the cooling fluid supply (implicit) to the at least one interior cavity (space seen in Fig. 1A between the first and second substrates 2, 3), and the at least one aperture 4 is located directly opposite the cooling surface [B] ([0037; 0072-0075]; Annotated Fig. 1A, below).  

    PNG
    media_image1.png
    636
    1292
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 1A of Okita (US 2014/0290257)














Okita does not teach at least one cavity provided within the first substrate defining a cavity surface where at least a portion of the cavity surface is directly opposite the second surface, and the at least one aperture is located directly opposite the cooling surface and unaligned with the at least one cavity.
Shchukin teaches wall 1, 2 and 
at least one cavity [E] provided within the first substrate 1, 2 defining a cavity surface [G] where at least a portion of the cavity surface [G] is directly opposite the second surface (implicit) ([0044], ll. 10-16 and [0045];  Annotated Fig. 1A, below)

    PNG
    media_image2.png
    304
    571
    media_image2.png
    Greyscale

Figure B: Annotated Fig. 5 of Shchukin (US 2015/0003975)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the first substrate 2 with turbulators of Okita and incorporate Shchukin’s wall 1, 2 with least one cavity [E] provided within the first substrate 1, 2 arranged in between Okita’s turbulators, defining a cavity surface [G] where at least a portion of the cavity surface [G] is directly opposite the second surface, in order to enhance the cooling upstream and downstream of the turbulator ribs (Shchukin; [0046], ll. 2-7) and to “compensate for the negative effect of the rounded tip corners and filets” (Shchukin; [0045], ll. 6-13).  
Okita in view of Shchukin does not teach the at least one aperture is located directly opposite the cooling surface and unaligned with the at least one cavity.
Bronson teaches combustor liner comprised of an outer liner 218 with impingement holes 510 and an inner liner 216 with effusion holes 304; and that the impingement holes 510 are typically at 90 degrees, but other arrangements are possible ([0029]; Fig. 5).
Schilp teaches wall 58 with the at least one aperture 61, 62 that is located directly opposite the cooling surface (seen in Fig. 5) and teaches that the holes can angled to direct cooling airflow 44 to either corners (interpreted as cavity) or pretty close to it in order to provide cooling ([0018-19]; Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify at least one cooling aperture 4 located directly opposite the cooling surface [B] of Okita in view of Shchukin and arrange it so that it is unaligned with the at least one cavity [E] of Shchukin, by having the least one cooling aperture 4 be inclined with respect to the cooling surface [B] and directed toward the surface area near the at least one cavity [E], as taught by Bronson and Schilp, in order to provide cooling airflow to the areas that need cooling (Schilp; [0018-19]).
Regarding Claim 28, Okita in view of Shchukin, Bronson, and Schilp teaches the invention as claimed and as discussed above for claim 27.  However, Okita in view of Shchukin, Bronson, and Schilp, as discussed so far, does not teach the at least one cooling aperture and the at least one cavity are arranged such that the cooling fluid contacts the cavity surface.
Schilp further teaches
the at least one cooling aperture 61, 62 and the at least one cavity (element 50 or the corner where elements 59 and 22 join in Fig. 5) are arranged such that the cooling fluid 44 contacts the cavity surface (element 50 or the corner where elements 59 and 22 join in Fig. 5) ([0018-19]; Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the at least one cooling aperture 4 of Okita in view of Shchukin, Bronson, and Schilp and arrange the at least one cooling aperture 61, 62 such that the cooling fluid 44 contacts Shchukin’s cavity surface [G], as taught by Schilp, for the same reason as discussed in rejection of claim 27 above.
Regarding Claim 29, Okita in view of Shchukin, Bronson, and Schilp teaches the invention as claimed and as discussed above for claim 28.  However, Okita in view of Shchukin, Bronson, and Schilp, as discussed so far, does not teach the streamline extends into the at least one cavity at an angle near parallel with the cavity surface.
Bronson further teaches combustor liner comprised of an outer liner 218 with impingement holes 510 and an inner liner 216 with effusion holes 304; and that the impingement holes 510 are typically at 90 degrees, but other arrangements are possible (0029]; Fig. 5).
Schilp further teaches wall 58 with the at least one aperture 61, 62 that is located directly opposite the cooling surface (seen in Fig. 5) and teaches that the holes can angled to direct cooling airflow 44 to either corners (interpreted as cavity) or pretty close to it in order to provide cooling ([0018-19]; Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the at least one cooling aperture 4 of Okita in view of Shchukin, Bronson, and Schilp, and incline the at least one cooling aperture 4 at such an angle to that the streamline (seen as arrow in Fig. 1A) of Okita extends into Shchukin’s at least one cavity [E] at an angle that is near parallel with the cavity surface, because it has been held that it would be “obvious to try” and choose an identified predictable solution, in this case changing the inclination angle of the at least one cooling aperture 4 of Okita so that it is in alignment with Shchukin’s cavity surface [F], “from a finite number of identified solutions” in this case there is a single solution because there is a single angle that would provide cooling at one particular location, here it being near parallel with the cavity surface, “with reasonable expectations of success”, in this case, provide the required amount of cooling air for that surface area, was an obvious extension of prior art teachings. KSR, 550 U.S. at 421, 82 USPQ2d at 1397, MPEP § 2143 I (E).
Regarding Claim 30, Okita in view of Shchukin, Bronson, and Schilp teaches the invention as claimed and as discussed above for claim 28.  However, Okita in view of Shchukin, Bronson, and Schilp, as discussed so far, does not teach a line spaced from the cavity surface extending from and parallel to the cooling surface, wherein the streamline and the line form a non-orthogonal angle.
Schilp further teaches
a line [y] spaced from the cavity surface (element 50 or the corner where elements 59 and 22 join in Fig. 5) extending from and parallel to the cooling surface 22, wherein the streamline 44 (represented by arrow of hole 62) and the line [y] form a non-orthogonal angle [x] (Annotated Fig. 5, below).


    PNG
    media_image3.png
    411
    654
    media_image3.png
    Greyscale

Figure C: Annotated Fig. 5 of Schilp (US 2015/002049)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the at least one cooling aperture 4 of Okita in view of Shchukin, Bronson, and Schilp, and include Schilp’s impingement cooling hole 62 that is inclined so that the streamline 44 (represented by arrow of hole 62) and the line [y] form a non-orthogonal angle [x], for the same reason as discussed in rejection of claim 27 above.
Regarding Claim 31, Okita in view of Shchukin, Bronson, and Schilp teaches the invention as claimed and as discussed above for claim 30.  However, Okita in view of Shchukin, Bronson, and Schilp, as discussed so far, does not teach the non-orthogonal angle is an acute angle.
Schilp further teaches
the non-orthogonal angle [x] is an acute angle (Annotated Fig. 5, below).


    PNG
    media_image3.png
    411
    654
    media_image3.png
    Greyscale

Figure C: Annotated Fig. 5 of Schilp (US 2015/002049)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the at least one cooling aperture 4 of Okita in view of Shchukin, Bronson, and Schilp, and include Schilp’s impingement cooling hole 62 that is arranged at an acute angle, for the same reason as discussed in rejection of claim 27 above.
Regarding Claim 32, Okita in view of Shchukin, Bronson, and Schilp teaches the invention as claimed and as discussed above for claim 27.  However, Okita in view of Shchukin, Bronson, and Schilp, as discussed so far, does not teach the at least one cavity comprises a plurality of cavities.
Shchukin further teaches
at least one cavity [E] comprises a plurality of cavities (two cavities [E] depicted as being arranged between turbulators) ([0044], ll. 10-16 and [0045]; Annotated Fig. 1A, below)

    PNG
    media_image2.png
    304
    571
    media_image2.png
    Greyscale

Figure B: Annotated Fig. 5 of Shchukin (US 2015/0003975)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the first substrate 2 of Okita in view of Shchukin, Bronson, and Schilp, and include Schilp’s plurality of cavities (two cavities [E]), for the same reason as discussed in rejection of claim 27 above.
Regarding Claim 33, Okita in view of Shchukin, Bronson, and Schilp teaches the invention as claimed and as discussed above for claim 32.  However, Okita in view of Shchukin, Bronson, and Schilp, as discussed so far, does not teach the plurality of cavities is arranged in a predetermined configuration.
Shchukin further teaches
the plurality of cavities (two cavities [E]) is arranged in a predetermined configuration (two cavities [E]) are arranged between turbulators) ([0044], ll. 10-16 and [0045]; Annotated Fig. 1A, below.  Figure depicts a predetermined configuration of two cavities, Elements E, between two turbulators)


    PNG
    media_image2.png
    304
    571
    media_image2.png
    Greyscale

Figure B: Annotated Fig. 5 of Shchukin (US 2015/0003975)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the first substrate 2 of Okita in view of Shchukin, Bronson, and Schilp, and include Schilp’s plurality of cavities (two cavities [E]) arranged in a predetermined configuration, for the same reason as discussed in rejection of claim 27 above.
Regarding dependent Claim 34, Okita in view of Shchukin, Bronson, and Schilp teaches the invention as claimed and as discussed above for claim 32, and Okita further teaches
the at least one cooling aperture 4 arranged between two turbulators (5 turbulent flow promoting bodies) (0042]; Fig. 1A).
Okita in view of Shchukin, Bronson, and Schilp, as discussed so far, does not teach the at least one cooling aperture comprises at least one cooling aperture for each of the plurality of cavities.
Shchukin further teaches
the plurality of cavities (two cavities [E]) is arranged in a predetermined configuration (two cavities [E]) are arranged between turbulators) ([0044], ll. 10-16 and [0045];  Annotated Fig. 1A, below).

    PNG
    media_image2.png
    304
    571
    media_image2.png
    Greyscale

Figure B: Annotated Fig. 5 of Shchukin (US 2015/0003975)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the first substrate 2 of Okita in view of Shchukin, Bronson, and Schilp, and include Schilp’s plurality of cavities (two cavities [E]) arranged between the two turbulators of Okita, for the same reason as discussed in rejection of claim 27 above. As a result, the at least one cooling aperture 4 comprises at least one cooling aperture for each of the plurality of cavities [E], as claimed.
Regarding Claim 35, Okita in view of Shchukin, Bronson, and Schilp teaches the invention as claimed and as discussed above for claim 27.  However, Okita in view of Shchukin, Bronson, and Schilp, as discussed so far, does not teach the at least one cavity comprises a dimple or a channel.
Shchukin further teaches
the at least one cavity [E] comprises a dimple or a channel (cavities as dimples are seen in Annotated Fig. 5, below).

    PNG
    media_image2.png
    304
    571
    media_image2.png
    Greyscale

Figure B: Annotated Fig. 5 of Shchukin (US 2015/0003975)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the at least one cavity [E] of Okita in view of Shchukin, Bronson, and Schilp, and have the at least one cavity be a dimple, as taught by Schilp, , for the same reason as discussed in rejection of claim 27 above.
Regarding Claim 36, Okita in view of Shchukin, Bronson, and Schilp teaches the invention as claimed and as discussed above for claim 27.  However, Okita in view of Shchukin, Bronson, and Schilp, as discussed so far, does not teach the at least one cavity has a leading edge and a trailing edge relative to a flow of the cooling fluid in the at least one interior cavity and a cooling feature is provided at or by the trailing edge.
Shchukin further teaches
the at least one cavity [E] has a leading edge [R] and a trailing edge [S] relative to a flow of the cooling fluid (path 14) in the at least one interior cavity (space above wall 1,2) and a cooling feature 5 is provided at or by the trailing edge [S] (Annotated Figs. 4-5, below).

    PNG
    media_image4.png
    943
    1003
    media_image4.png
    Greyscale

Figure D: Annotated Fig. 4 and Fig. 5 of Shchukin (US 2015/0003975)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the at least one cavity [E] of Okita in view of Shchukin, Bronson, and Schilp, and include Schilp’s at least one cavity [E] that has a leading edge [R] and a trailing edge [S] relative to a flow of the cooling fluid (path 14) and a cooling feature 5 that is provided at or by the trailing edge [S], for the same reason as discussed in rejection of claim 27 above.
Regarding Claim 37, Okita in view of Shchukin, Bronson, and Schilp teaches the invention as claimed and as discussed above for claim 36.  However, Okita in view of Shchukin, Bronson, and Schilp, as discussed so far, does not teach the streamline intersects the at least one cavity at the leading edge.
Bronson further teaches combustor liner comprised of an outer liner 218 with impingement holes 510 and an inner liner 216 with effusion holes 304; and that the impingement holes 510 are typically at 90 degrees, but other arrangements are possible (0029]; Fig. 5).
Schilp further teaches wall 58 with the at least one aperture 61, 62 that is located directly opposite the cooling surface (seen in Fig. 5) and teaches that the holes can angled to direct cooling airflow 44 to either corners (interpreted as cavity) or pretty close to it in order to provide cooling ([0018-19]; Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the at least one cooling aperture 4 of Okita in view of Shchukin, Bronson, and Schilp, and incline the at least one cooling aperture 4 at such an angle to that the streamline (seen as arrow in Fig. 1A) of Okita intersects Shchukin’s at least one cavity [E] at the leading edge [R], for the same reason as discussed in rejection of claim 27 above.
Regarding Claim 38, Okita in view of Shchukin, Bronson, and Schilp teaches the invention as claimed and as discussed above for claim 36.  However, Okita in view of Shchukin, Bronson, and Schilp, as discussed so far, does not teach the cooling feature has a leading edge and a trailing edge relative to the flow of the cooling fluid, and the cooling feature leading edge forms a transition with the at least one cavity.
Shchukin further teaches
the cooling feature 5 has a leading edge [V] and a trailing edge [X] relative to the flow of the cooling fluid, and the cooling feature leading edge [V] forms a transition [T] with the at least one cavity [E] (Annotated Fig. 4, below).

    PNG
    media_image5.png
    440
    978
    media_image5.png
    Greyscale

Figure E: Annotated Fig. 4 of Shchukin (US 2015/0003975)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cooling feature 5 of Okita in view of Shchukin, Bronson, and Schilp, and include Schilp’s cooling feature 5 that has a leading edge [V], trailing edge [X], and forms a transition [T] with a cavity [E], for the same reason as discussed in rejection of claim 27 above. 
Regarding Claim 40, Okita in view of Shchukin, Bronson, and Schilp teaches the invention as claimed and as discussed above for claim 27, and Okita further teaches 
the first substrate 2 defines a first engine component 2, the first engine component 2 being at least one of a nozzle, a vane, a blade (30 turbine blade; see Fig. 6A), a shroud, a combustor liner (41 inner liner; see Fig. 6B), or a combustor deflector ([0073]; Fig. 6A – turbine blade;[0075]; Fig. 6B – combustor liner).
Regarding Claim 41, Okita in view of Shchukin, Bronson, and Schilp teaches the invention as claimed and as discussed above for claim 40, and Okita further teaches 
the second substrate 3 comprises a wall (seen in Fig. 1A) located within an interior of the first engine component 2 (seen in Fig. 1A.  In Fig. 1A, the interior of the wall is toward the bottom. The figure is drawn with a hot-combustion gases moving above element 2).  
Regarding Claim 42, Okita teaches a method of cooling an engine component assembly 1, the method comprising: 
flowing a cooling fluid (arrow marked G) through at least one cooling aperture 4 from a cooling fluid supply (implicit) to an interior cavity (space seen in Fig. 1A between the first and second substrates 2, 3) defined by a first substrate 2 spaced from a second substrate 3, the at least one cooling aperture 4 located within the second substrate 3 and defining a streamline (seen as arrows); 
directing the cooling fluid flow (arrow marked G) along the streamline (seen as arrows) toward at least one cavity provided within the first substrate 2, the at least one cavity unaligned with the at least one cooling aperture; 
and cooling the second substrate 2 to define a cooling surface [B] ([0037; 0072-0075]; Annotated Fig. 1A, below).  
Okita does not teach at least one cavity provided within the first substrate, the at least one cavity unaligned with the at least one cooling aperture.
Shchukin teaches wall 1, 2 and 
at least one cavity [E] provided within the first substrate 1, 2 ([0044], ll. 10-16 and [0045];  Annotated Fig. 1A, below)

    PNG
    media_image2.png
    304
    571
    media_image2.png
    Greyscale

Figure B: Annotated Fig. 5 of Shchukin (US 2015/0003975)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the first substrate 2 with turbulators of Okita and incorporate Shchukin’s wall 1, 2 with least one cavity [E] provided within the first substrate 1, 2 arranged in between Okita’s turbulators, for the same reason as discussed in rejection of claim 27 above.
Okita in view of Shchukin does not teach the at least one cavity unaligned with the at least one cooling aperture.
Bronson teaches combustor liner comprised of an outer liner 218 with impingement holes 510 and an inner liner 216 with effusion holes 304; and that the impingement holes 510 are typically at 90 degrees, but other arrangements are possible ([0029]; Fig. 5).
Schilp teaches wall 58 with the at least one aperture 61, 62 that is located directly opposite the cooling surface (seen in Fig. 5) and teaches that the holes can angled to direct cooling airflow 44 to either corners (interpreted as cavity) or pretty close to it in order to provide cooling ([0018-19]; Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify at least one cooling aperture 4 located directly opposite the cooling surface [B] of Okita in view of Shchukin and arrange it so that it is unaligned with the at least one cavity [E] of Shchukin, by having the least one cooling aperture 4 be inclined with respect to the cooling surface [B] and directed toward the surface area near the at least one cavity [E], as taught by Bronson and Schilp, for the same reason as discussed in rejection of claim 27 above.
While Okita in view of Shchukin, Bronson, and Schilp teaches an apparatus, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered an obvious extension of prior art teachings.
Regarding Claim 43, Okita in view of Shchukin, Bronson, and Schilp teaches the method as claimed and as discussed above for claim 42.  However, Okita in view of Shchukin, Bronson, and Schilp, as discussed so far, does not teach impinging the cooling fluid flow on a cavity surface defining the at least one cavity.
Schilp further teaches
the at least one cooling aperture 61, 62 can angled to direct cooling fluid 44 flow on a cavity surface cavity surface (element 50 or the corner where elements 59 and 22 join in Fig. 5) defining the at least one cavity (corners, seen in Fig. 5, are interpreted as cavity) ([0018-19]; Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the at least one cooling aperture 4 of Okita in view of Shchukin, Bronson, and Schilp and arrange the at least one cooling aperture 61, 62 so that it directs the cooling fluid 44 flow on Shchukin’s cavity surface [G] defining the least one cavity [E], as taught by Schilp, for the same reason as discussed in rejection of claim 27 above.
Regarding Claim 44, Okita in view of Shchukin, Bronson, and Schilp teaches the method as claimed and as discussed above for claim 43.  However, Okita in view of Shchukin, Bronson, and Schilp, as discussed so far, does not teach impinging the cooling fluid flow on leading edge of the at least one cavity.
Shchukin further teaches
the at least one cavity [E] has a leading edge [R] (Annotated Figs. 4-5, below).

    PNG
    media_image4.png
    943
    1003
    media_image4.png
    Greyscale

Figure D: Annotated Fig. 4 and Fig. 5 of Shchukin (US 2015/0003975)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cooling feature 5 of Okita in view of Shchukin, Bronson, and Schilp, and include Schilp’s turbulator that has a leading edge [V], for the same reason as discussed in rejection of claim 27 above.
Okita in view of Shchukin, Bronson, and Schilp, as discussed so far, does not teach impinging the cooling fluid flow on leading edge of the at least one cavity.
Bronson teaches combustor liner comprised of an outer liner 218 with impingement holes 510 and an inner liner 216 with effusion holes 304; and that the impingement holes 510 are typically at 90 degrees, but other arrangements are possible ([0029]; Fig. 5).
Schilp teaches wall 58 with the at least one aperture 61, 62 that is located directly opposite the cooling surface (seen in Fig. 5) and teaches that the holes can angled to direct cooling airflow 44 to either corners (interpreted as cavity) or pretty close to it in order to provide cooling ([0018-19]; Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the at least one cooling aperture 4 of Okita in view of Shchukin, Bronson, and Schilp, and incline the at least one cooling aperture 4 at an angle that directs the cooling fluid (seen as arrow in Fig. 1A) of Okita onto Shchukin’s leading edge leading edge [V] of the at least one cavity [E], as taught by Bronson and Schilp, for the same reason as discussed in rejection of claim 27 above.
Regarding Claim 45, Okita in view of Shchukin, Bronson, and Schilp teaches the method as claimed and as discussed above for claim 42.  However, Okita in view of Shchukin, Bronson, and Schilp, as discussed so far, does not teach directing the cooling fluid flow at a non-orthogonal angle with respect to the cooling surface.
Schilp teaches 
directing the cooling fluid flow 44 at a non-orthogonal angle [x] with respect to the cooling surface 22 (Annotated Fig. 5, below)

    PNG
    media_image3.png
    411
    654
    media_image3.png
    Greyscale

Figure C: Annotated Fig. 5 of Schilp (US 2015/002049)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the at least one cooling aperture 4 of Okita in view of Shchukin, Bronson, and Schilp, and include Schilp’s impingement cooling hole 62 that is inclined and directs the cooling fluid flow 44 at a non-orthogonal angle [x] with respect to the cooling surface 22], for the same reason as discussed in rejection of claim 27 above.

Claims 39 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over by Okita in view of Shchukin, Bronson, Schilp, and further in view of Krueger 4907411.
Regarding Claim 39, Okita in view of Shchukin, Bronson, and Schilp teaches the invention as claimed and as discussed above for claim 27.  However, Okita in view of Shchukin, Bronson, and Schilp, as discussed so far, does not teach the at least one cooling aperture is defined by a louver in the second substrate.
Krueger teaches internal combustion chamber arrangement and in particular 
the at least one cooling aperture 16 is defined by a louver 17 in the second substrate 2 (Col. 3, 40-51; Fig. 5a).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the at least one cooling aperture 4 in the second substrate 3 of Okita in view of Shchukin, Bronson, and Schilp and include Krueger’s at least one cooling aperture 16 is defined by a louver 17 in the second substrate 2, in order to cool the space between the two combustion liner walls (Krueger; Col. 3, ll. 42-51) and to reduce thermal stress during operations (Krueger; Col. 1, ll. 39-46).  
Regarding Claim 46, Okita in view of Shchukin, Bronson, and Schilp teaches the method as claimed and as discussed above for claim 42.  However, Okita in view of Shchukin, Bronson, and Schilp, as discussed so far, does not teach flowing the cooling fluid flow through a louver, the louver defining the at least one cooling aperture.
Krueger teaches 
flowing the cooling fluid flow (arrows seen in Fig. 5a) through a louver 17, the louver 17 defining the at least one cooling aperture 16 (Col. 3, 40-51; Fig. 5a).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the at least one cooling aperture 4 in the second substrate 3 of Okita in view of Shchukin, Bronson, and Schilp and include Krueger’s at least one cooling aperture 16 defined by a louver 17 in the second substrate 2, for the same reason as discussed in rejection of claim 39 above.
While Okita in view of Shchukin, Bronson, Schilp, and Krueger teaches an apparatus, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered an obvious extension of prior art teachings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACEK LISOWSKI/Examiner, Art Unit 3741  

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741